Citation Nr: 0303489	
Decision Date: 02/28/03    Archive Date: 03/05/03

DOCKET NO.  00-17 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss for the period from November 13, 1998 to May 21, 
2001, on appeal from the initial grant of service connection.

2.  Entitlement to an evaluation higher than 10 percent for 
bilateral hearing loss for the period from May 22, 2001, on 
appeal from the initial grant of service connection.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to 
November 1978.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2000 rating decision of the Department of 
Veterans Affairs (VA) Montgomery, Alabama Regional Office 
(RO). 

A videoconference hearing was held in November 2001 before 
the undersigned member of the Board, and the transcript is of 
record.  38 U.S.C.A. § 7107(c), (e) (West 2002).


FINDINGS OF FACT

1.  VA audiological examinations in April 2000 and July 2002 
revealed Level I hearing acuity in both ears.

2.  No adequate audiological data of record shows greater 
bilateral hearing impairment than was found on VA 
examinations April 2000 and July 2002.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss for the period from November 13, 1998 to May 21, 
2001 have not been met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b), 4.85, Diagnostic Code 6100 
(1998) and (2002).

2.  The criteria for a compensable rating for bilateral 
hearing loss from May 22, 2001 have not been met.  38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 
4.85, Diagnostic Code 6100 (1998) and (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes to the VA's duty to notify and to assist 
claimants for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas VA 
regulations are binding on the Board, 38 C.F.R. § 20.101(a) 
(2002), the Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claim at issue.

The veteran's claim for compensation was received in November 
1998.  There is no issue as to provision of a form or 
instructions for applying for the benefits.  38 U.S.C.A. 
§ 5102 (West 2002); 38 C.F.R. §§ 3.150, 3.159(b)(2) (2002).

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  The United States Court of 
Appeals for Veterans Claims (Court) has held that both the 
statute and the regulation clearly require the Secretary to 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the Secretary.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

This appeal arises from the initial grant of service 
connection for bilateral hearing loss disability, effective 
as of the date of the veteran's claim in November 1998.  On 
his initial application, the veteran identified only 
treatment during active service.  In October 1999, he 
reported treatment for hearing loss in December 1978 and 
March 1980.  The RO obtained copies of VA outpatient 
treatment records dated from January 1999 to February 2000.  
In June 2001, the veteran submitted a copy of a May 2001 VA 
report of audiogram.  In November 2001, the veteran testified 
that that he had been receiving treatment at the VA for 
hearing loss for several years.  He indicated that he had 
received hearing aids and the most recent hearing loss 
evaluation was in November 2001.  He indicated that he would 
send a copy of that most recent evaluation to be added to the 
record.  In March 2002, the Board undertook additional 
development of the record, writing to tell the veteran what 
information and evidence it would get and that he was 
responsible for reporting for an examination.  The Board 
requested VA treatment records of the veteran from November 
2001 to the present and afforded him another VA audiological 
examination.  No additional VA outpatient treatment records 
were received.  

At the hearing, the veteran and his representative indicated 
that the veteran had only received VA treatment during the 
appeal period and indicated that they understood that they 
could submit additional evidence.  The Board has obtained the 
VA treatment records identified by the veteran at the hearing 
and he has not identified any additional evidence that needs 
to be obtained.  VA has satisfied the duty to tell the 
veteran what information and evidence is needed to 
substantiate the claim and what evidence he must provide and 
what VA will obtain or request on his behalf.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  The RO and the Board have obtained 
the veteran's VA treatment records.  The veteran has not 
identified any additional VA or private treatment records 
with regard to his claim.  There is no reasonable possibility 
further assistance might substantiate the claim.  See 38 
U.S.C.A. § 5103A(2) (West 2002); 38 C.F.R. § 3.159(d) (2002). 

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran was afforded VA examinations in April 
2000 and July 2002. 

On appellate review, there are no areas in which further 
development is needed.  It does not appear that the RO 
informed the veteran and his representative of the provisions 
of the VCAA.  However, the notice and development undertaken 
by the RO and the Board has fulfilled the requirements of the 
VCAA, and no beneficial purpose would be served by delaying a 
decision for the sole reason of notifying the veteran of the 
VCAA.  At the hearing, the veteran and his representative 
indicated that the veteran received only VA treatment and 
that the most recent audiological testing was conducted in 
November 2001.  In March 2002, the Board undertook additional 
development in order to obtain any additional VA treatment 
records of the veteran and to afford him an examination.  The 
report of the November 2001 audiological testing was received 
and another examination was conducted.  The Board notified 
the veteran and his representative of the results of the 
development, providing them copies of the evidence, and 
allowed 60 days for them to file more evidence or argument.  
The veteran's representative did not file any more evidence.

There would be no possible benefit to delaying adjudication 
of the case for notice of the VCAA or implementing 
regulations.  See Soyini v. Derwinski, 1 Vet. App. at 546; 
Sabonis v. Brown, 6 Vet. App. at 430.  Under these 
circumstances, adjudication of this appeal, without referral 
to the RO for initial consideration under VCAA, poses no harm 
or prejudice to the appellant.  See, e.g.,  Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  Additionally, the 
Board's consideration of the VCAA regulations in the first 
instance is not prejudicial to the appellant because the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA.


II.  Higher Initial Ratings

By rating action in May 2000, service connection for 
bilateral hearing loss was granted and a noncompensable 
evaluation was assigned from November 13, 1998, the date of 
the veteran's claim for service connection.  By rating action 
in July 2001, the evaluation for bilateral hearing loss was 
increased to 10 percent, effective from May 22, 2001, the 
date of VA audiological testing.

The veteran seeks a compensable rating for bilateral hearing 
loss.  He asserts that his hearing disability is more severe 
than reflected by the audiological testing results.  

This appeal being from the initial rating assigned to the 
service-connected disability upon awarding compensation, the 
entire body of evidence is for equal consideration.  The 
Court has held that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It was also indicated that in the case of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts founds, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

The veteran's bilateral hearing loss disability is rated 
under Diagnostic Code 6100. During the pendency of this 
appeal, regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, including the rating criteria 
for evaluating a hearing loss disorder.  This amendment was 
effective June 10, 1999.  See 64 Fed. Reg. 25,202 through 
25,210 (May 11, 1999).  Pursuant to VAOPGCPREC 3-2000, where 
a regulation is amended during the pendency of an appeal, the 
Board must first determine whether the amended regulation is 
more favorable to the claimant than the prior regulation, 
and, if it is, the Board must apply that provision to rate 
the disability for periods from and after the effective date 
of the regulatory change, and the prior regulation to rate 
the veteran's disability for periods preceding the effective 
date of the regulatory change.

The new regulations changed the diagnostic code number 
assigned to hearing loss, assigning a single diagnostic code, 
6100, for hearing loss.  Under the old criteria, the 
diagnostic code for hearing loss could range from 6100 to 
6110, depending upon the degree of loss.  However, while all 
hearing loss disability is now assigned the single diagnostic 
code of 6100, the criteria for evaluating hearing loss did 
not change.  In other words, the criteria still provide for 
assigning a rating from noncompensable to 100 percent, 
although under a single diagnostic code.  Accordingly, this 
change in the rating schedule is not more or less beneficial 
to the appellant.  There is no prejudice to him in 
considering the new regulations, because they are 
substantively the same as the old regulations with respect to 
the method of determining the degree of hearing loss and 
assigning a rating.

The new regulations did add two new provisions, 38 C.F.R. 
§ 4.86(a) and (b), permitting consideration of additional 
factors in evaluating hearing loss disability that cannot 
always be accurately assessed under the old regulations.  
These new provisions are designed to evaluate the level of 
impairment when speech discrimination testing may not reflect 
the severity of communicative functioning difficulty.  See 64 
Fed. Reg. 25,202, 25,203 (May 11, 1999).

The first new provision, that of 38 C.F.R. § 4.86(a), 
indicates that if puretone thresholds in the specified 
frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 
decibels or more, an evaluation can be based either on Table 
VI or Table VIa, whichever results in a higher evaluation.

The second new provision, that of 38 C.F.R. § 4.86(b), 
indicates that when the puretone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
Roman numeral designation for hearing impairment will be 
chosen from either Table VI or Table VIa, whichever results 
in the higher numeral, and that numeral will then be elevated 
to the next higher Roman numeral.

Otherwise, the severity of a hearing loss disability is 
determined by applying the criteria set forth at 38 C.F.R. 
§ 4.85 (1998) and (2002).  Under these criteria, evaluations 
of bilateral hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.  See 38 
C.F.R. § 4.85 (1998) and (2002).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85 (1998) and (2002).  
To evaluate an individual's level of disability, Table VI is 
used to assign a Roman numeral designation for hearing 
impairment based on a combination of the percent of speech 
discrimination and the pure tone threshold average.  38 
C.F.R. § 4.85(a) (1998); 38 C.F.R. § 4.85(b) (2002).  Table 
VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment for each ear.  38 C.F.R. § 4.85(b) (1998); 38 
C.F.R. § 4.85(e) (2002).

A July 1999 VA audiogram report shows the average pure tone 
threshold at 1000, 2000, 3000, and 4000 hertz was 48 decibels 
in the right ear and 50 decibels in the left ear.  Speech 
recognition ability was 96 percent in the right ear and 92 
percent in the left ear.  The audiological findings 
correspond to a level I hearing in each ear.  38 C.F.R. 
§ 4.85, Table VI (1998) and (2002).

On the VA audiology examination in April 2000, the average 
pure tone threshold at 1000, 2000, 3000, and 4000 hertz was 
40 decibels in the right ear and 46 decibels in the left ear.  
Speech recognition ability was 92 percent in the right and 
left ears.  The audiological findings correspond to a level I 
hearing in each ear.  38 C.F.R. § 4.85, Table VI (1998) and 
(2002).  

A May 2001 VA report of audiogram showed puretone thresholds, 
in decibels, at 1,000, 2,000, and 4,000 Hertz: 20, 35, and 60 
in the right ear; and 30, 55 and 70 in the left ear.  
Puretone threshold at 3000 Hertz were not reported as part of 
this examination, and puretone average was not given.  Speech 
discrimination was 72 percent in the right ear and 80 percent 
in the left ear.  

A November 2001 VA audiological evaluation report indicated 
that the reported results of testing were invalid.  

On the VA audiology examination in July 2002, the average 
pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz was 
40 decibels in the right ear and 46 decibels in the left ear.  
Speech recognition ability was 92 percent in the right and 
left ears.  The audiological findings correspond to a level I 
hearing in each ear.  38 C.F.R. § 4.85, Table VI (1998) and 
(2002).

For the period from November 13, 1998 to May 21, 2001, the 
results of audiometric testing indicate that the veteran had 
level I hearing in each ear.  Under Table VII, a designation 
of level I hearing in the left and right ears yields a 
noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 
6100 (2002).  The veteran does not meet the criteria of 
38 C.F.R. § 4.86(a) or (b) (2002).  Hence, there is no basis 
for assignment of a compensable evaluation from November 13, 
1998 to May 21, 2001.  Assignment of a specific disability 
evaluation for hearing loss is achieved by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned, after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

As noted above, the RO assigned a 10 percent rating effective 
on May 22, 2001, following receipt of the May 2001 VA report 
of audiogram.  The reported puretone thresholds do not 
include findings of the threshold at 3000 Hertz and the 
report does not include the average puretone threshold as 
defined in 38 C.F.R. § 4.85(e).  This audiogram is inadequate 
for rating purposes, and the findings are insufficient for 
either the RO or the Board to determine the level of hearing 
loss in accordance with the applicable rating criteria.  See 
38 C.F.R. § 4.85 (1998) and (2002).  The most recent VA 
audiological examination report in July 2002 shows level I 
hearing in both ears.  Under Table VII, a designation of 
level I hearing in the left and right ears yields a 
noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 
6100 (1998) and (2002).  The veteran does not meet the 
criteria of 38 C.F.R. § 4.86(a) or (b) (2002).  Thus, the 
probative evidence of record for the period from May 22, 2001 
shows that the veteran's hearing does not meet the criteria 
for the 10 percent rating that has been assigned.  As it does 
not meet the criteria for the rating the RO has assigned, 
there is no question of its meeting the criteria for a higher 
rating.

In November 2001, the veteran testified that he was self 
employed in the air-conditioning business and that his 
hearing loss affected his ability to work.  He testified that 
he had difficulty hearing when compressors and machinery were 
running and that his hearing loss hindered his business.  To 
the extent that the veteran may be claiming entitlement to 
extraschedular evaluation, he has not shown that the rating 
criteria are inadequate to compensate the average earning 
capacity impairment attributable to hearing loss.  Cf. 38 
C.F.R. § 3.321(b) (2002).  He has not shown marked 
interference with employment or frequent hospitalization 
because of his hearing loss.  Furthermore, there are higher 
ratings under the rating schedule, in the event that his 
hearing loss increases in severity.

The clear preponderance of the evidence is against the 
veteran's claim.  In reaching this decision the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

A compensable rating for service-connected bilateral hearing 
loss for the period from November 13, 1998 to May 21, 2001 is 
denied.

A rating in excess of 10 percent for service-connected 
bilateral hearing loss for the period from May 22, 2001 is 
denied.



	                        
____________________________________________
	J. SHERMAN ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

